DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Foreign Priority
The applicant's filing of an interim copy of their foreign priority application on 20 August 2019 is acknowledged.  A certified copy of the foreign priority application is still required.  See MPEP § 215.02(b).
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,670,847
Furuse
United States Patent 4,860,803
Wells
United States Patent 6,651,486
Johnson et al.
United States Patent 7,908,118
Trowbridge, Jr. et al.
United States Patent 8,534,120
Pavlik
United States Patent Application Publication 2004/0118186
Shultis

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shultis in view of Wells, Furuse, and Pavlik.
Shultis teaches an airtightness detection system for detecting airtightness of a product.  The airtightness detection system has a pressure gauge (reference item 33) attached to a coupling (reference item 11).  A connector (reference item 43) is also attached to the coupling. The connector is used to attach the airtightness detection system to the product.  A valve (reference item 27) is attached to the coupling.  The valve is used to connect the airtightness detection system to a gas storage buffer tank (not shown) where the term "gas storage buffer tank" is interpreted to include any tank/vessel/cylinder that can store and subsequently release a compressed fluid such as a gas.  As a result the gas storage buffer tank is adapted to be connected to the product.  The valve is closed until the gas storage buffer tank is connected.  As a result there is a valve between the product and the gas storage buffer tank for opening or closing an air passage between the product and the gas storage buffer tank.  Finally, the pressure gauge is connected to the gas storage buffer tank for monitoring an instantaneous air pressure in the gas storage buffer tank.  In operation the airtightness detection system is connected to the product.  The gas storage buffer tank is connected to the valve (thus opening the valve), and the product is pressurized.  The pressure gauge is monitored to see if the pressure drops.  If the pressure drops the user knows there is a leak.    
a pumping motor (compressor - reference item 10) connected to a gas storage buffer tank (reference item 37) for inputting compressed gas into the gas storage buffer tank.  Note that the compressor can be electrically powered.  See column 3 (lines 1-5).  
Shultis and Wells do no teach the terminal, processor, memory, and judging unit.  It is noted that the combination of the terminal, processor, memory, and judging unit merely a simply-programed controller/computing device.  Furuse teaches that it is known to provide a leak detector having a terminal (reference item 55) having a processor (reference item 56), and memory (reference item 57 and/or 58), and a display (reference item 48).  See figure 7.  The terminal is connected to a pressure sensor (reference item 63) via an analog-to-digital converter (reference item 41).  The terminal further comprises judging means, and the memory is used to store a critical value.  See column 5 (lines 3--67) through column 6 (lines 1-47).  Furthermore, the leak detecting device can be used with single pressure measurements instead of differential pressure measurements.  See column 8 (lines 32-49).  
In addition to the teachings from Shultis, Pavlik teach a more automated leak detecting system and process using a blower (reference item 105) to pressurize a product (reference item 200) to a predetermined pressure as measured with a pressure gauge/transducer (reference item 170).  The apparatus has a controller (PLC) connected to the pressure transducer and blower In particular, Pavlik states:
[Abstract]  The test is particularly useful for testing aseptic flexible film bags in a manner that maintains the sterile nature of the container and removes crinkles by inflating the containers to The decay in pressure is measured over a predetermined period of time; if pressure loss does not exceed a predetermined threshold the integrity of the bag is confirmed and it can be filled without further manipulation of the container that may result in introducing flaws.
[Colum 5 - lines 3-22]  After the set point pressure is reached, the pressure transducer 170 measures pressure after a predetermined period of time during which an acceptance test is conducted, which may be referred to as pressure decay, with some loss of pressure ordinarily occurring over that time. If the pressure stays above a predetermined threshold within that predetermined period of time, (i.e., the pressure decay does not reflect a loss low enough to reach the threshold) the integrity of the container 200 is confirmed and it can subsequently be filled with the liquid for which it was intended. Typically, the pressure is periodically or continuously monitored throughout the period set forth for the acceptance test. As a result, if the pressure drops below the predetermined threshold at any point during the predetermined time period, the integrity of the container 200 may be considered suspect and it can be rejected, removed from the tank 400, and another container used in its place. All of this can occur prior to filling the container 200 with expensive or hazardous liquid contents and the possible waste of a portion of the same.
That is, Pavlik teach storing a critical pressure value, pressurizing a product to a pressure above the critical value, and determining if the measured pressure stays above the critical value over time.  
Shultis, Wells, and Pavlik do not expressly teach that the terminal is connected to the pumping motor in order to control the pumping motor to fill the gas storage buffer tank.  However, doing so would have been an obvious expedient in order to re-pressurize Shultis' gas storage buffer tank to a predetermined pressure after it has been used for leak testing so that the operator need not transport multiple gas storage buffer tanks.
a terminal connected to the pumping motor and the pressure gauge, the terminal comprising: a memory unit storing a predetermined critical air pressure value; a judging unit; a processor adapted to implement instructions; and a storage storing a plurality of instructions adapted to be loaded and executed by the processor; and wherein the processor loads and executes: turning on the pumping motor in a state where the valve is closed, inputting compressed gas into the gas storage buffer tank until the instantaneous air pressure value of the pressure gauge reaches a preset air pressure value; and turning off the pumping motor; wherein the preset air pressure value is larger than the critical air pressure value; maintaining the airtightness detection system standing for a preset detection period in a state where the valve is open, obtaining the instantaneous air pressure value of the pressure gauge during the detection period, and storing the instantaneous air pressure value of the pressure gauge to the memory unit; controlling the judging unit to obtain the critical air pressure value and the instantaneous air pressure value of the pressure gauge, and controlling the judging unit to compare the critical air pressure value and the instantaneous air pressure value and to determine whether the instantaneous air pressure value of the pressure gauge is between the preset air pressure value and the critical air pressure, and to determine the airtightness detection result of the product. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Shultis with the teachings of Wells, Furuse, and Pavlik in order to provide a terminal, processor, memory, and judging unit connected to a pressure transducer and a pumping motor for the predicable benefit of (a) being able to re-pressurize the gas storage buffer tank before connecting the gas storage buffer tank 
With regard to claim 3 and as noted above Furuse teach a display connected to the terminal.   One of ordinary skill would know to provide a display screen, wherein the display screen is connected to the terminal for displaying the instantaneous air pressure in the gas storage buffer tank and the airtightness detection result determined by the judging unit so that any operator can be informed of the periodic or continuously monitored pressure and whether or not there is a leak.
	With regard to claim 4 Furuse teach the use of an analog-to-digital converter connected to the pressure transducer.  Each signal (pressure reading) will be time-discrete and amplitude-discrete; i.e., each reading will occur and a distinct time and have an amplitude.  As a result the analog-to-digital converter is connected to the pressure gauge and the terminal, the analog-to-digital converter is configured to convert the instantaneous air pressure value in the gas storage buffer tank into a time-discrete, discrete-amplitude air pressure value during the detection period; the processor is further configured to obtain the instantaneous air pressure value converted by the analog-to-digital converter during the detection period and to store the instantaneous air pressure value converted by the analog-to-digital converter in the memory unit; the processor is further configured to control the display screen to obtain and to display the instantaneous air pressure value converted by the analog-to-digital converter stored in the memory unit. 
With regard to claim 5 the phrase "instantaneous pressure comparison map" is interpreted to mean an a pressure comparison result, and at least Pavlik teach comparing a terminal will have a data analysis unit, wherein the data analysis unit is connected to the processor and the memory unit, the processor is further configured to control the data analysis unit to obtain the critical air pressure value and the instantaneous air pressure value of the pressure gauge, generate an instantaneous pressure comparison map, and control the display screen to display the instantaneous pressure comparison map. 
With regard to claim 7 the teachings of Shultis, Wells, Furuse, and Pavlik teach the claimed steps as discussed above.
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shultis, Wells, Furuse, and Pavlik as applied to claims 1 or 7 above, and further in view of Johnson et al.
Shultis, Wells, Furuse, and Pavlik teach the claimed invention, but do not mention a check valve.  Johnson et al., however, teach that check valves (reference item 68) are known.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Shultis, Wells, Furuse, and Pavlik with the teachings of Johnson et al. in order to provide a check valve, wherein the check valve is between the pumping motor and the gas storage buffer tank for restricting the flow of compressed gas in one direction from the pumping motor to the gas storage buffer tank so that one can prevent backflow from the gas storage buffer tank  which could give a false indication of a leak.
With regard to claim 9 Shultis' pressure gauge has a display screen connected to the pressure gauge, the display screen is configured to display the instantaneous air pressure in the gas storage buffer tank; i.e., a display for showing the instantaneous air pressure in the system which will also be the pressure in the gas storage buffer tank.
With regard to claim 10 Furuse teach the use of an analog-to-digital converter connected to the pressure transducer.  Each signal (pressure reading) will be time-discrete and amplitude-discrete; i.e., each reading will occur and a distinct time and have an amplitude.  As a result the analog-to-digital converter will convert the instantaneous air pressure value in the gas storage buffer tank into a time-discrete, discrete-amplitude air pressure value during the detection period; obtain the instantaneous air pressure value converted by the analog-to-digital converter during the detection period and store the instantaneous air pressure value converted by the analog-to-digital converter in the memory unit; control the display screen to obtain and further display the instantaneous air pressure value converted by the analog-to-digital converter stored in the memory unit during the detection period.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shultis, Wells, Furuse, and Pavlik as applied to claim 1 above, and further in view of Trowbridge, Jr. et al.
Shultis, Wells, Furuse, and Pavlik teach the claimed invention, but do not mention providing a scanner with the terminal.  Trowbridge, Jr. et al., however, teach that scanners (reference item 66) coupled to a terminal (reference item 40 and 60).  The scanner is used to scan a site identifier (reference item 20).  With regard to the site identifier Trowbridge, Jr. et al. teach:
[Column 2 - lines 31-44]  Site identifier 20 may be any device that allows for unique identification of inspection sites 14. For example, site identifier 20 may be a memory module, a radio-frequency identification (RFID) device, a bar-code, and/or any other suitable data-storage device read and/or written by electrical, magnetic, infrared, optical, optical character recognition (OCR), and/or any other suitable technology. In some 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Shultis, Wells, Furuse, and Pavlik with the teachings of Trowbridge, Jr. et al. in order to provide a scanner for scanning a code of the product, wherein the scanner is connected to the terminal, the processor is further configured to obtain the code scanned by the scanner, and to store the code in the memory unit so that the terminal can provide testing instructions, pressures, and/or record test site locations and results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856